IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SHAWANA LAYNE (f/k/a Shawana                 §
 Singleton) as guardian ad litem and next     §
 friend to FRANK LEE LAYNE, JR.,              §   No. 414, 2015
                                              §
       Plaintiff Below-                       §
       Appellant,                             §
                                              §   Court Below—Superior Court
       v.                                     §   of the State of Delaware,
                                              §   in and for New Castle County
 GAVILON GRAIN, LLC (d/b/a Peavey             §   C.A. No. N12C-12-057
 Company), and JAIR CABRERA,                  §
                                              §
       Defendants Below-                      §
       Appellees.                             §

                          Submitted: August 17, 2015
                           Decided: August 27, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                   ORDER

      This 27th day of August 2015, it appears to the Court that:

      (1)   The plaintiff-appellant, Shawana Layne as guardian ad litem

and next friend to Frank Lee Layne, Jr. (“Layne”), has petitioned this Court

under Supreme Court Rule 42 to accept an appeal from an interlocutory

order of the Superior Court dated July 10, 2015, granting a motion for

summary judgment filed by Gavilon Grain, LLC (“Gavilon”) and Jair

Cabrera. The Superior Court’s opinion determined that Layne was a special

employee of Gavilon and, therefore, Layne’s personal injury claims were
barred by the exclusivity provision of the Delaware Workers’ Compensation

Act.

          (2)    Layne filed the application for certification to take an

interlocutory appeal in the Superior Court on July 17, 2015. The Superior

Court denied the certification application on August 13, 2015. Although the

Superior Court analyzed Layne’s application for certification under the

former version of Supreme Court Rule 42, which was amended effective

May 15, 2015, it engaged in a thoughtful analysis under the old version that

remains relevant and we agree with its recommendation that certification

should be denied. As the Superior Court noted, its determination that Layne

was a special employee of Gavilon applied legal tests that are set out in prior

decisions of this Court.1 Moreover, interlocutory review of the Superior

Court’s ruling will not substantially reduce the pending litigation or

otherwise serve the considerations of justice.2

          (3)    Applications for interlocutory review are addressed to the

sound discretion of this Court. In the exercise of its discretion, this Court




1
 See Porter v. Pathfinder Services, Inc., 683 A.2d 40 (Del. 1996); Lester C. Newton
Trucking Co. v. Neal, 204 A.2d 393 (Del. 1964).
2
    Del. Supr. Ct. R. 42(b)(iii)(G)-(H) (effective May 15, 2015).

                                               2
has concluded that the application for interlocutory review does not meet the

requirements of Supreme Court Rule 42(b) and should be refused.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the

interlocutory appeal is REFUSED.3

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice




3
  The Court is issuing a contemporaneous order refusing the interlocutory appeal filed in
a companion case, Discover Prop. & Cas. Ins. Co. v. Gavilon Grain, LLC, No. 421, 2015.

                                           3